MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ order affirming the denial of petitioners’ application for cancellation of removal under 8 U.S.C. § 1229b(b)(l).
Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The record reflects that petitioners are statutorily ineligible for cancellation of removal because they cannot demonstrate ten years of continuous physical presence in the United States. See 8 U.S.C. § 1229b(b)(l)(A); Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 850-51 (9th Cir.2004) (Agency’s factual determination of continuous physical presence reviewed for substantial evidence). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall *516continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.